Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-2,5-8   is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al. (US 2011/0190972) in view of Gunderson et al. (US 6,268,803) in view of Zeng (US 2012/0140061).
Timmons discloses an obstacle avoidance method for vehicles comprising capturing a plurality of peripheral images using camera around a vehicle (par. 88), fusing the images with environmental images using fusion module 17 (par. 88), providing acceleration,range rate and distance information to detected objects in captured images (par. 88), estimating moving path of detected obstacle(s) (par. 88), except for particularly stating that area to side of vehicle is broken up into sections and that an alarm is produced based on proximity of detected obstacle.
Gunderson teaches desirability of breaking up side region proximate a vehicle into different sections to detect nearby obstacles (abstract, Fig. 15).
Zeng teaches desirability of detecting obstacles near a vehicle using sensed acceleration (par. 65) and providing alarm in response to position of obstacle (abstract, par. 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide alarm responsive to obstacle position as suggested by Zeng  and to break area beside vehicle into sections as suggested by Gunderson, in conjunction with a vehicle obstacle detection 
Regarding claim 2, Timmons produces depth information (range to obstacle) using results of module 17 and camera inputs (par. 88, Figs. 3,4).
Regarding claim 5, Timmons discloses determination of speed and distance of obstacle (par. 88).
Regarding claim 6, Timmons discloses controlling vehicle to avoid obstacle (abstract).
Regarding claim 7, Zeng teaches classifying and labelling detected obstacle (pars. 20,33; Figs. 3,4).
Regarding claim 8, Timmons discloses alarm and avoidance information (par. 98).
2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 3-4 “the image difference method” has no antecedent basis.
3.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schofield, Mills and Clarke disclose vehicle obstacle detection systems.
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689